Citation Nr: 0939821	
Decision Date: 10/20/09    Archive Date: 10/28/09	

DOCKET NO.  05-33 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for depression secondary to 
service-connected dermatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from January 1969 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
VARO, Houston, Texas, that denied entitlement to service 
connection for a major depressive disorder.  

At a videoconference hearing with the undersigned in 
February 2007, the Veteran raised the issue of entitlement to 
a total rating based on individual unemployability.  This 
issue has not been developed for appellate consideration and 
is referred to the RO for appropriate action.  The Board 
notes that in the recent case of Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009), it was indicated that a claim for an 
increased rating includes consideration of whether a TDIU is 
warranted under the provisions of 38 C.F.R. § 4.16.

The issue for consideration is addressed in the REMAND 
portion of the decision below and is remanded to the RO by 
way of the Appeals Management Center in Washington, D.C.  VA 
will notify the Veteran should further action be required.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).

On July 11, 2007, the Board denied service connection for 
depression secondary to service-connected dermatitis.  The 
denial was based on the evidence of record in the claims 
folder.  It has since been brought to the attention of the 
Board that a statement dated June 1, 2007, from a VA staff 
psychiatrist was not properly associated with the Veteran's 
claims folder prior to the July 2007 decision.  The Board is 
aware that records generated by VA facilities that may have 
an impact on the adjudication of the claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of the claim, regardless of whether the 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Because this document was not in the Veteran's 
claims folder at the time of the Board's decision in July 
2007, the Veteran's due process rights were violated.  

Accordingly, the July 2007 Board decision that denied service 
connection for depression secondary to service-connected 
dermatitis is vacated.


REMAND

As indicated above, there is evidence that is relevant to the 
Veteran's claim that was not properly associated with the 
claims file at the time of the July 11, 2007, Board decision.  
A statement reflected the staff psychiatrist's opinion that 
the Veteran's chronic skin disorder, as well as his 
"joblessness, and past homelessness are stressors 
contributing to his depression and anxiety disorders."  

In view of this statement and other evidence of record, the 
Board finds that a remand is necessary to reconcile the 
different opinions as to whether there is a relationship 
between any current psychiatric disorder and the service-
connected skin disorder.  

Accordingly, the case is REMANDED for the following:

1.  The claims file should be sent to the 
VA psychologist who examined the Veteran 
in May 2006.  That individual should 
review the entire claims file, to include 
the statements from the VA staff 
psychiatrist at 

the VA Medical Center in Houston, Texas, 
and then provide an opinion as to whether 
it is at least as likely as not (i.e., at 
least a 50/50 probability) that the 
Veteran has a psychiatric disability that 
is related to his service-connected skin 
disorder.  The psychologist is asked to 
provide the rationale for any opinion 
given.  If the psychologist is 
unavailable, then the case should be 
referred to a physician knowledgeable in 
psychiatry for the purpose of reviewing 
the entire claims folder, to include the 
statements from the VA psychiatrist in 
2007.  That individual is then to opine 
whether any currently diagnosed 
psychiatric disorder is related to the 
Veteran's service-connected skin 
disorder.  If deemed advisable, another 
psychiatric examination of the Veteran is 
warranted.  

2.  Following completion of the 
foregoing, VA should review the claims 
folder and ensure that all the foregoing 
development actions have been conducted.  
If the benefit sought on appeal remains 
denied, VA should furnish the Veteran and 
his representative an appropriate 
supplemental statement of the case.  

The purpose of this REMAND is to afford due process.  It is 
not the Board's intention to imply whether the benefit 
requested should be granted or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


